*568In this trip and fall case, the underlying issue is whether two cases of drinks left in the beverage aisle of a grocery store by a distributor created an unreasonable risk of harm, leading to a finding of liability as found by the trial court here, or whether it was an open and obvious condition, which would lead to an opposite result. I would grant and docket the defendant's application in this matter to explore whether the trial court erred in delivering what the court of appeal deemed to be a "compressed" jury instruction regarding the factors used to determine whether a condition is open and obvious. See Broussard v. State, through Office of State Bldgs., Div. of Admin. , 12-1238 (La. 4/5/13), 113 So.3d 175, 184.